
	

113 HR 2768 : Taxpayer Bill of Rights Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 2768
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2013
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to clarify that a duty of the Commissioner of Internal Revenue is to ensure
		  that Internal Revenue Service employees are familiar with and act in accord
		  with certain taxpayer rights.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Bill of Rights Act of
			 2013.
		2.Duty to ensure
			 that IRS employees are familiar with and act in accord with certain taxpayer
			 rightsSection
			 7803(a) of the Internal Revenue Code of 1986
			 is amended by redesignating paragraph (3) as paragraph (4) and by inserting
			 after paragraph (2) the following new paragraph:
			
				(3)Execution of
				Duties in Accord with Taxpayer RightsIn discharging his duties, the Commissioner
				shall ensure that employees of the Internal Revenue Service are familiar with
				and act in accord with taxpayer rights as afforded by other provisions of this
				title, including—
					(A)the right to be
				informed,
					(B)the right to be
				assisted,
					(C)the right to be
				heard,
					(D)the right to pay
				no more than the correct amount of tax,
					(E)the right of
				appeal,
					(F)the right to
				certainty,
					(G)the right to
				privacy,
					(H)the right to
				confidentiality,
					(I)the right to
				representation, and
					(J)the right to a
				fair and just tax
				system.
					.
		
	
		
			Passed the House of
			 Representatives July 31, 2013.
			Karen L. Haas,
			Clerk
		
	
